UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

- - - - - - - - - - - - - - - - - - -X

CARLOS OAXACA, HALIBUL ALAM and JUAN
ESPINAL,

                     Plaintiffs,

          - against -                     MRMORANDUM AND ORDER

                                          13-CV-2698 (MDG)
HUDSON SIDE CAFE INC. (d/b/a ZACK'S
PIZZA AND PAPO'S CHICKEN), MOHAMMAD
SAIN and PARU KHAN,

                     Defendants.

- - - - - - - - - - - - - - - - - - -X


GO, United States Magistrate Judge:

     In this action brought under the Fair Labor Standards Act

("FLSA"), 29 U.S.C. § 201 et seq., and   the New York Labor Law

("NYLL"), §§ 190 et seq. and 650 et seq., to recover unpaid

overtime wages, spread-of-hours pay, and other statutory damages,

this Court issued Findings of Fact and Conclusions of Law following

a bench trial (DE 12) finding defendants Hudson Side Cafe Inc. and

Peru Khan liable to only to plaintiff Carlos Oaxaca for damages,

but not to plaintiffs Halibul Alam and Juan Espinal.

     In a motion filed on October 5, 2018, his attorneys seeking an

award of $32,015.00 for fees and $906.00 in costs, for a total of

$32,921.52.   See Affidavit of Joseph Androphy filed 10/5/2018

("Androphy Aff.") (DE 30) at 1.
                              DISCUSSION

     I.     Applicable Legal Standard

     Under both the FLSA and NYLL, a prevailing plaintiff is

entitled to an award of reasonable attorneys fees.      See 29 U.S.C.

216(b); N.Y. Lab. Law   663(1).   Plaintiff bears the burden of

proving the reasonableness of the fees sought.      See Savoie v.

Merchs. Bank, 166 F.3d 456, 463 (2d Cir. 1999).       In considering an

application for attorneys fees, the Court must first determine the

presumptively reasonable fee.     See Arbor Hill Concerned Citizens

Neighborhood Assn v. Cty. of Albany, 522 F.3d 182, 183-84 (2d Cir.

2008).    This presumptively reasonable fee - or lodestar    The

lodestar is the product of the number of hours reasonably expended

on the litigation   and a reasonable hourly rate.     See Arbor Hill,

522 F.3d at 183 (“The fee - historically known as the ‘lodestar’-

to which [ ] attorneys are presumptively entitled is the product of

hours worked and an hourly rate.”).      - is essentially what a

reasonable, paying client would be willing to pay, given that such

a party wishes to spend the minimum necessary to litigate the case

effectively.”   Simmons v. New York City Transit Auth., 575 F.3d

170, 174 (2d Cir. 2009) (citing Arbor Hill, 522 F.3d at 190)

(internal quotations omitted).

     Courts can and should exercise broad discretion in determining

a reasonable fee award.   See Hensley v. Eckerhart, 461 U.S. 424,

437 (1983) (“The court necessarily has discretion in making this

equitable judgment.”); Arbor Hill, 522 F.3d at 190 (referencing the

courts “considerable discretion”).       The method for determining

                                   -2-
reasonable attorneys fees in this Circuit is based on a number of

factors, such as the labor and skill required, the difficulty of

the issues, the attorneys customary hourly rate, the experience,

reputation and ability of the attorney, and awards in similar

cases.   See Arbor Hill, 522 F.3d at 186 n.3, 190.   In particular,

when assessing an attorney’s requested hourly rate, courts

typically consider other rates awarded in the district in which the

reviewing court sits.    This is known as the “forum rule.”   See

Simmons, 575 F.3d at 174-75 (recounting history of the forum rule);

see also Arbor Hill, 522 F.3d at 191 (“We presume, however, that a

reasonable, paying client would in most cases hire counsel from

within his district, or at least counsel whose rates are consistent

with those charged locally.”).

     Once the Court determines the reasonable hourly rate, it must

multiply that rate by the number of hours reasonably expended, in

order to determine the presumptively reasonable fee.      See Arbor

Hill, 522 F.3d at 190.    With very limited exceptions,

“contemporaneous time records are a prerequisite for attorneys fees

in this Circuit.”   N.Y. State Assn for Retarded Children, Inc. v.

Carey, 711 F.2d 1136, 1147 (2d Cir. 1983).    The Court must review

these time records and the hours an attorney billed in order to

determine the reasonableness of such and, in doing so, should

examine the value of the work product and “‘exclude excessive,

redundant or otherwise unnecessary hours.’”   Concrete Flotation

Sys., Inc. v. Tadco Constr. Corp., No. 07-CV-319 (ARR) (VVP), 2010

WL 2539771, at *5 (E.D.N.Y. Mar. 15, 2010) (quoting Quaratino v.

                                  -3-
Tiffany & Co., 166 F.3d 422, 425 (2d Cir. 2009)), adopted, 2010 WL

2539661 (E.D.N.Y. June 17, 2010); see Hensley, 461 U.S. at 434;

Lunday v. City of Albany, 42 F.3d 131, 133 (2d Cir. 1994).      “[A]

fee award should be based on scrutiny of the unique circumstances

of each case ...."    McDaniel v. Cty. of Schenectady, 595 F.3d 411,

426 (2d Cir. 2010) (internal quotations and citations omitted).

     In this case, plaintiffs seeks $32,015.00 in fees for the

services provided by attorneys Michael Faillace, Joseph Androphy

and Raquel Gutierrez.    Mr. Faillace is a partner at Michael

Faillace & Associates, P.C., Mr. Andropy is a serior attorney and

Ms. Gutierrez, an associate at the firm.      See Pl. Mem. at 9.


     II.     Reasonable Hourly Rate

     Plaintiff requests hourly rates of $450 for work performed by

Michael Faillace, $400 for Joseph Androphy, and $325 for Ms.

Gutierrez.    See Androphy Decl. at ¶¶ 4-6.

     Courts have recently held that reasonable hourly rates for

partners in wage and hour cases in this district typically range

from $300.00 to $400.00 for partners, $200 to $300 for senior

associates, and $100 to $200 for junior associates. See Quito v. El

Pedragal Rest., Corp., No. 16-CV-6634 (BMC), 2017 WL 2303979, at *2

(E.D.N.Y. May 26, 2017) (citations omitted); Xu v. JNP Bus Serv.

Inc., 16-CV-245 (AMD) (ST), 2018 WL 1525799, at *10 (E.D.N.Y. Feb.

26, 2018), adopted in part and rejected in part on other grounds,

2018 WL 1525662 (E.D.N.Y. Mar. 28, 2018); Leon v. Chen, 16-CV-

480(KAM)(PK), 2017 WL 1184149, at *10 (E.D.N.Y. Mar. 29, 2017)

(reducing partner’s rate to $350 per hour); Quiroz v. Luigi’s

                                      -4-
Dolceria, Inc., No. 14-CV-871 (VVP), 2016 WL 6311868, at *4

(E.D.N.Y. Oct. 28, 2016).   Given the prevailing rates in this

District, the rates requested by plaintiffs are too high.      Although

Mr. Faillace has had extensive experience in the area of employment

law, I agree with Judge Cogan that the hourly rate of $375 that he

recently awarded Mr Faillace is "consistent with the overall rates

awarded to attorneys in FLSA cases."    Quito, 2017 WL 2303979, at

*2.   See also Cohetero v. Stone & Tile, Inc., 16-CV-4420 (KAM)

(SMG), 2018 WL 565717, at *5 (E.D.N.Y. Jan. 25, 2018) (awarding

$375 per hour to partner with 15 years’ practice experience);

Martinez v. Alimentos Saludables Corp., 16 CV 1997 (DLI) (CLP),
2017 WL 5033650, at *27 (E.D.N.Y. Sept. 22, 2017) (recommending

reduced award of $375 per hour for managing partner of firm).

      Likewise, I find that the hourly rate of $400 sought Mr.

Androphy, who graduated from law school in 2005, too high in light

of the prevailing reasonable rates in thie district discussed

above.   However, given Mr. Androphy's extensive experience in wage

cases and employment litigation, I award him an hourly rate of $325

an hour.

      Last, Ms. Gutierrez was a recent law graduate when she

rendered services in this case.   I therefore find that $175 an hour

a reasonable hourly rate in light of the prevailing hourly rate of

$100 to $300 for associates in FLSA cases in this District.     See

Xu, 2018 WL 1525799, at *10 (collecting cases).

      III. Reasonable Number of Hours

      Providing billing and time records, Mr. Androphy claims

reimbursement for 11.8 hours of time spent by Mr. Faillace, 64.9


                                  -5-
hours of time he spent, and two hours of time for Ms. Gutierrez.1

See Billing Records attached as Exhibit A, Androphy Aff.     After

review of the records, I find that the time spent is generally

reasonable.    However, because only one of the three plaintiffs

prevailed, some of the time claimed should be reduced, as argued by

defendants' counsel.    However, I disagree that a drastic reduction

to the degree suggested is warranted.    Given the language problems

of Mr. Oaxaca, the presentation of his claims benefitted from the

testimony of the other two plaintiffs and, in any event,
necessasry..   Thus, I reduce the claimed hours by 20%.
     Accordingly, this Court awards attorneys’ fees as follows:




     E.   Costs

     Plaintiff further requests an award of $906.00 for costs, $400

for the filing fee and $506.00 for a court reporter.      As a general

matter, a prevailing plaintiff in an action under the FLSA and the

NYLL is entitled to recover costs from the defendant.     See 29

U.S.C. § 216(b); N.Y. Labor Law § 663(1).   The costs sought by


 1
    The billing sheets presented were not in a very manageable
format for meaningful analysis, with the hours spent by attorneys
arranged chronologically.

                                  -6-
plaintiff are for items routinely recoverable.   However, defense

counsel claims that his firm paid for half the fees of the court

reporter.   See letter of Andrew Moulino (DE 34) at 3.   Since

plaintiff has not contested Mr. Moulino's statement, the Court

awards plaintiff half the cost of the court report fees.   Thus I

award plaintiff costs of $654.00.



                             CONCLUSION

     For the reasons explained above, I award plaintiffs $21,974.70

in attorneys's fees and $906.00 in costs, for a total of

$22,880.70.

     SO ORDERED.


Dated: Brooklyn, New York
       October 17, 2018

                               /s/__________________________
                               MARILYN D. GO
                               UNITED STATES MAGISTRATE JUDGE




                                 -7-
